Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-7 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 October 2022.

Claims 1 and 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “membrane material with elasticity”.  There is some question about the scope of this subject matter.  Some dictionaries broadly define “elastic” as a material that resumes its shape after deformation.  Others narrowly define it as a material that resumes its shape after stretching or compression.  Along these same lines, Applicant mentions stretching the specification, but does not use the term stretching in the claims.  It is not clear is the broader or narrower definition should rule.  If Applicant intends the narrower definition, simply amend the claims by adding “stretchable” before “elasticity”.
Claim 1 recites a “cushion layer”.  A review of Applicant’s disclosure (top of page 9) indicates that paper is considered to be a “cushion layer”.  Most people of ordinary skill would not consider a single layer of paper to be a “cushion” material as it doesn’t really cushion anything.  Accordingly, one must wonder what the boundaries of this term are.
Claim 8 recites a cutting tool.  Claim 10, dependent from claim 8, recites the material that is cut by the cutting tool.  Is this intended to be a combination claim, tool + material?  Or is this merely an intended use statement, with the cutting tool merely being capable of cutting that material.  If so, what structure is inferred in the tool by this recitation?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Wagner (3,224,311), who shows a cutting structure with all of the recited limitations, including;
a conveying device (16) conveying the elastic membrane material toward the cutting device, 
a cutting device (22,24,etc.) cutting the elastic membrane material; and the cutting device having at least two rows of a plurality of cutters (22,24) disposing anteriorly and posteriorly in a conveying direction of the elastic membrane material, the cutters in each of the rows having a same blade distance (see figures 1,5), in the conveying direction of the elastic membrane material, the at least two rows of the cutters having at least a positional difference (see figure 1,5); and the at least two rows of the cutters cutting the elastic membrane material into a plurality of elastic filaments (cutting along lines 28 and 32, respectively).
With respect to claim 9, see figures 1,3 and 5.
In regard to claim 10, Wagner is structurally capable of cutting this material.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (2001/0011574) in view of Wagner (3,224,311).
Onishi shows a method of cutting elastic filaments out of an elastic material, with most of the recited steps as follows;
preparing a membrane material with elasticity, the elastic membrane material (14, silicon rubber) being separably combined with at least one cushion layer (12, release paper) to form a material to be cut, ductility and flexibility of the cushion layer being lower than that of the elastic membrane material (Examiner takes Official Notice that silicon rubber is more ductile and flexible than release paper); 
conveying (via roller 16) the material to be cut to a cutting device to cut the elastic membrane material at least two times including a first cutting (32A) and at least one elastic membrane material, wherein the first cutting cuts the elastic membrane material into a plurality of filaments with a same width; the 
separating the elastic filaments from the cushion layer to make the elastic filaments (it is intrinsically separated, that is why it is called release paper).
	As seen in strikethrough above, Onishi’s blades are not staggered in the feed direction.  Examiner takes Official Notice that such is well known.  An example is Wagner, as discussed in paragraph 5 above.  Additional examples can be provided if challenged, as this is common.
	It would have been obvious to one of ordinary skill to have alternately staggered Onishi’s cut-through blades in the feed direction, as is well known and taught by Onishi and others, in order to prevent the cut strips from binding between the blades (see Wagner’s column 3, lines 19-30).
	Claims 8-10 also read on this combination.  See the details of Wagner in paragraph 5 above.

Made of record but not relied on are additional patents showing staggered cutters.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724